Citation Nr: 1218470	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia, left knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected chondromalacia, right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected right wrist fracture, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected carpal tunnel syndrome, with right ulnar neuropathy, currently rated as 10 percent disabling.

5.  Entitlement to an effective date prior to September 24, 2004, for the assignment of a 10 percent evaluation for service-connected chondromalacia, left knee.

6.  Entitlement to an effective date prior to September 24, 2004, for the assignment of a 10 percent evaluation for service-connected chondromalacia, right knee.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA orthopedic examination of his left knee, right knee, and right wrist in June 2005, approximately 7 years ago.  He was last afforded a neurologic examination of his right arm in December 2006, more than 5 years ago.  The medical evidence of record shows that the Veteran has undergone surgical operations on his right knee in June 2008 and his right wrist in April 2009.  Such medical procedures raise a significant possibility that the Veteran has experienced changes in the manifestations of his disabilities since the previous examinations.  In addition, in a March 2012 written brief, the Veteran's representative requested that he be provided with new medical examinations due to the age of the previous examinations.  Therefore, additional VA examinations are needed to provide a current picture of the service-connected disabilities at issue on appeal.  38 C.F.R. § 3.327 (2011).

Turning to the Veteran's earlier effective date claims, the Board notes those issues are inextricably intertwined with the increased rating claims that are being remanded.  Indeed, to assign earlier effective dates for the Veteran's bilateral knee disorders would clearly have bearing on whether higher evaluations are warranted for those service-connected disabilities, a matter that involves consideration of staged ratings based upon combined orthopedic and neurologic symptoms throughout the entire appeals period in which the 10 percent ratings have been in effect.  38 C.F.R. § 4.25 (2010); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). Accordingly, consideration of the Veteran's earlier effective date claims must be deferred until the RO adjudicates, in the first instance, his pending increased rating claims.  Id.

Additionally, the Board notes that, in March 2012 the Veteran submitted multiple documents in conjunction with the claims on appeal.  Those records have not been previously considered by the RO in conjunction with the current appeal.  38 C.F.R. § 19.37 (2011).  In addition, the RO has not had the opportunity to readjudicate the Veteran's claims, nor has the Veteran waived his right to have the RO consider the newly received and developed evidence prior to its consideration by the Board.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the claims on appeal must be remanded so that the RO can consider the newly submitted evidence.

Furthermore, one of the documents submitted by the Veteran in March 2012 is part of a November 2009 decision by the Railroad Retirement Board, which stated that the Veteran was found to be "unable to engage in regular employment/substantial gainful activity, considering his age, education, and work experience."  In a December 2008 statement, the Veteran's representative reported that the Veteran had become unable to work as a train inspector due to his service-connected knee disabilities.  Accordingly, the record indicates that the Railroad Retirement Board may have additional evidence which is relevant to the Veteran's left and right knee claims, as well as his claim of entitlement to TDIU.  As such, an attempt must be made to ensure that any relevant Railroad Retirement Board records that do exist are associated with the claims file.  See 38 C.F.R. § 3.159(c) (2011).

Next, the Board observes that the Veteran's March 2012 written submissions include a formal claim of entitlement to TDIU.  The Board is mindful that the agency of original jurisdiction has not yet adjudicated this claim in the first instance.  Nevertheless, the United States Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Rice, 22 Vet. App. at 455.  

In this case, the TDIU issue is part and parcel of the Veteran's pending claims for entitlement to higher ratings for knee disorders.  Id.  Accordingly, the Board has jurisdiction over that total rating claim.  Nevertheless, given that the Veteran's knee claims require additional development on other grounds, the Board finds that consideration of his TDIU claim must be deferred pending the resolution of those other issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Indeed, the ultimate disposition of the Veteran's increased rating claims has the potential to increase his total combined evaluation and, thus, could have bearing on whether the requirements for a schedular TDIU rating are met.  38 C.F.R. § 4.16(a).  In this regard, the Board notes that the Veteran does not yet satisfy those requirements as his current combined rating, even taking into account the bilateral factor, is only 40 percent.  

If, after the RO's readjudication of the Veteran's increased rating claims, he still does not meet the schedular criteria for a TDIU, the Board finds that his claim should not be automatically denied.  Rather, the RO should take into account the other evidence of record, which suggests that the Veteran's service-connected disabilities preclude employment.  After weighing that evidence, the RO should consider whether service-related occupational impairment exists such that the provisions of 38 C.F.R. § 4.16(b) must be followed.  Those provisions state that a claim for TDIU may be referred to the Compensation and Pension Service when a Veteran does not meet the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise unemployable due to service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).

To assist the RO in determining whether a TDIU is warranted, on either a schedular or extraschedular basis, the Board finds that a VA examination and opinion are needed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  The Board recognizes that the Veteran himself is of the opinion that his service-connected knee disorders prevent him from working.  He is certainly competent to describe the perceived occupational effects of his knee pain and related symptoms, which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  However, the Veteran has not demonstrated that he has the expertise to state whether his bilateral knee disorders, either alone or in tandem with his other service-connected disabilities, preclude employment in accordance with VA's schedular or extraschedular guidelines.  38 C.F.R. § 4.16; see also 38 C.F.R. § 3.159(a)(1).  Consequently, the Board concludes that, on remand, a VA or VA-contracted clinician should be directed to address this matter.  

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his service-connected left knee, right knee, and right wrist disabilities.  After obtaining any necessary authorization from the Veteran, an attempt must be made to obtain copies of treatment records identified by him in response to this request which have not been previously secured, to specifically include all records from the Railroad Retirement Board.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded an orthopedic and neurologic examination to determine the current severity of his service-connected left knee, right knee, and right wrist disabilities.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough orthopedic examination of the Veteran's left and right knees and a thorough orthopedic and neurologic examination of the Veteran's right wrist.  

The orthopedic examiner must conduct full range of motion studies on the Veteran's left knee, right knee, and right wrist.  Specifically, the examiner must first record the range of motion on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after multiple repetitions and after any appropriate weight- bearing exertion.  

With regard to the Veteran's knees, the examiner must state whether there is any ankylosis, abnormalities of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  The examiner must also state whether the Veteran experiences recurrent subluxation or lateral instability of either knee and, if so, whether such subluxation or instability is best characterized as slight, moderate, or severe.  

With regard to the Veteran's right wrist, the examiner must state whether there is any ankylosis.  

Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairment due to his left knee, right knee, and right wrist disabilities.  In particular, the examiner should comment as to whether the Veteran exhibits weakness, excess fatigability, lack of coordination, or pain in any of those joints due to repeated use or symptomatic flare-ups.  Additionally, the examiner should address whether there is any objective evidence of loss of functional use, including the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.  

In connection with the neurologic examination, the examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected right wrist and arm disabilities result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Any opinion provided must include an explanation of the basis for the opinion.  

3. Next, the RO must provide the Veteran with an examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  

4. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. After the above actions have been completed, the RO must provide an initial adjudication of the claim of entitlement to TDIU.  If, in the course of adjudicating this claim, the RO finds that the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16(a), but his service-connected disabilities prevent him from following a substantially gainful occupation, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extraschedular consideration on the issue of entitlement to TDIU.  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

6. The RO must then readjudicate the remaining claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

